Citation Nr: 0938598	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic fatigue syndrome, 
claimed as residuals of Epstein-Barr virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to 
November 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied a petition to reopen a claim 
for service connection for chronic fatigue syndrome. The 
Veteran testified during a hearing at the RO before the 
undersigned Veterans Law Judge in August 2009.


FINDINGS OF FACT

1.	In a February 2005 rating decision, the RO denied 
entitlement to service connection for chronic fatigue 
syndrome. Following notice of that decision,              the 
Veteran did not commence an appeal.

2.	Since that decision, additional evidence has not been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.	The February 2005 RO rating decision which denied 
service connection for chronic fatigue syndrome is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201 (2009).

3.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from June 2006, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under the Pelegrini II decision pertaining 
to the claim on appeal. The March 2008 Statement of the Case 
(SOC) explained the general criteria to establish claims for 
service connection, including to reopen a previously denied 
claim for that benefit. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). In addition, the VCAA notice 
provided a claim-specific definition of "new and material" 
evidence as required under the Kent decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letter comported with the timing of notice 
requirement by having preceded issuance of the October 2006 
rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran through obtaining 
service treatment records (STRs), and arranging for           
the Veteran to undergo a VA examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). The Veteran has provided copies of 
additional private medical records, and personal statements.   
The Veteran testified during an August 2009 Travel Board 
hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 





Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) New onset of debilitating fatigue severe enough 
to reduce daily activity to less than           50 percent of 
the usual level for at least six months; and (2) The 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms; and (3) Six or more of the following: (i) 
acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a. 

A February 2005 RO rating decision denied the Veteran's 
original claim for service connection for chronic fatigue 
syndrome, on the basis that there was no evidence 
demonstrating a causal connection between this disorder and 
the Veteran's service. The Veteran did not file a timely 
notice of disagreement (NOD) to commence the appeal process, 
and hence the February 2005 rating decision became final and 
binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).  Here, the Veteran's claim was 
denied in 2005 for lack of any nexus, or medical opinion 
linking her current symptoms to service.  Consequently, for 
evidence to be new and material, it would have to relate to 
that unestablished fact - a link to service.

Several additional items of evidence have been received and 
associated with the record since the RO's February 2005 final 
rating decision in this case. These items consist of the 
following: a December 2007 report of a VA medical 
examination; private outpatient treatment records from 
several sources; the June 2008 correspondence from Dr. J.Z., 
a private treating physician; a March 2006 medical journal 
article; applications for vocational rehabilitation and 
family leave benefits; a lay statement from a third-party; 
and several personal statements along with the transcript of 
an August 2009 Travel Board hearing.  As discussed below, the 
evidence received since the last final decision is not new 
and material.  

The report of a December 2007 VA examination sets forth the 
opinion that the Veteran's chronic fatigue syndrome was not 
caused by or a result of mononucleosis. The stated rationale 
was that the relationship between Epstein-Barr virus 
infection and chronic fatigue was weak. According to the 
examiner, EBV infection received a great deal of attention in 
the mid-1980s as a possible etiologic agent from chronic 
fatigue syndrome, however, later observations suggested that 
this proposed relationship did not exist. The examiner stated 
that the etiology of chronic fatigue syndrome was unknown. 
The preceding medical opinion clearly disfavors any 
association between the Veteran's claimed chronic fatigue 
syndrome and service, and thus does not support reopening the 
previously denied claim under consideration.

The Veteran has provided a copy of a March 2006 medical 
journal article which addresses new medical studies 
identifying a possible linkage between Epstein-Barr virus 
(EBV) exposure, and development of chronic fatigue syndrome. 
The Veteran alleges that a mononucleosis infection during 
service later caused her chronic fatigue syndrome. This 
treatise evidence cannot alone be determinative on an issue 
such as medical causation, as it discusses general causal 
relationships and not what specifically occurred in this 
case. See Wallin v. West, 11 Vet. App. 509, 514 (1998). In 
any event, the journal article in question denotes a 
relationship between EBV infection and chronic fatigue within 
the ensuing months after infection, but does not pertain to 
the type of long-term causal relationship alleged between the 
Veteran's 1979 mononucleosis infection and the present 
problems. 

The June 2008 correspondence of Dr. J.Z. states that the 
Veteran presented with a medical history of chronic fatigue 
syndrome and evidence of a past EBV infection. The physician 
noted the Veteran provided military medical records which 
referred to repeated illnesses, and she did not state any 
other plausible explanation for chronic fatigue. Also noted 
was that she continued to complain of life-interfering 
fatigue, and showed antibodies to the EBV. The physician 
requested that this information be taken into consideration. 
The Board has considered all the evidence and argument. In 
reviewing the June 2008 statement, the Board does not 
ascertain that Dr. J.Z. set forth any medical opinion, 
favorable or otherwise, as to the etiology of chronic fatigue 
syndrome. Rather, the treating physician has largely 
reiterated the Veteran's own contentions. The Court has held 
that mere recitation of a history provided by the Veteran 
does not amount to a medical opinion. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information simply 
recorded by a medical examiner, unenhanced by additional 
comment by that examiner, does not on its own constitute 
competent medical evidence).

The May 2009 report from D.R., a private psychiatrist lists a 
primary diagnosis of major depressive disorder, along with a 
contributing medical condition of "chronic Epstein-Barr 
infection with chronic fatigue syndrome." However, this 
again represents a reiteration of the Veteran's own-self 
diagnosis, insofar as the purpose of the evaluation and 
objective findings obtained therein were exclusively focused 
upon mental status. The indication that Epstein-Barr 
infection and chronic fatigue syndrome contribute to major 
depression is not medical evidence linking the Veteran's 
current fatigue problems with her period of service. 

A July 2007 letter from Dr. D.T. states that the Veteran had 
been seen for symptoms of chronic fatigue and was now able to 
return to work. The correspondence pertains entirely to 
current diagnosis and not medical history.

The Veteran has provided a collection of private treatment 
records dated from         June 1999 to the present which 
indicate the ongoing diagnosis and treatment for symptoms of 
chronic fatigue, depressive disorder, muscular weakness, and 
neuropsychologic symptoms. These records pertain entirely to 
treatment and do not reference the cause of chronic fatigue 
symptoms. Given that the records denote treatment only from 
1999 onwards, they also do not substantially show a 
continuity of symptomatology from service discharge to the 
present. See Barr v. Nicholson,            21 Vet. App. 303, 
307 (2007) (the elements of in-service incurrence of a 
disease or injury, and an association between that and a 
present diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology).

Included among these reports are treatment records dated from 
October 2006 to September 2007 from a family practice clinic, 
the September 2007 entry from which states an assessment of 
"chronic fatigue, question relation to Epstein-Barr virus." 
To the extent this treatment provider considered the etiology 
of chronic fatigue syndrome, the Veteran's prior 
mononucleosis infection did not appear to be the 
precipitating factor. 

There are copies of records pertaining to receipt of 
vocational rehabilitation services from a state government 
agency. The Veteran has also included several applications 
from March 2005 and January 2008 for extended leave from 
employment for medical reasons with the cause listed as 
chronic fatigue.

The May 2004 statement provided by a friend recounts having 
observed various symptoms of the Veteran's chronic fatigue 
syndrome since having known her from October 2000 onwards. 
There is no basis from the statement to suggest an 
association between fatigue symptoms and service.

Through hearing testimony, the Veteran alleges that Epstein 
Barr virus remained active throughout service and later 
caused chronic fatigue syndrome to develop. 
These statements are not objectively corroborated on review 
of any additional new evidence. The Court has generally held 
that lay testimony does not comprise a basis to reopen a 
claim where the determinative issue is that involving medical 
causation. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Accordingly, as discussed above, the newly received evidence 
does not relate to or establish the element of a medical 
nexus to service for chronic fatigue syndrome, including as a 
residual of Epstein-Barr virus infection. Hence, new and 
material evidence has not been received to reopen the claim 
for service connection for chronic fatigue syndrome. 38 
C.F.R. § 3.156. As the criteria for new and material evidence 
to reopen the claim have not been met, the benefit-of-the-
doubt doctrine does not apply, and the petition to reopen 
must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received to reopen 
a claim for service connection for chronic fatigue syndrome, 
the appeal is denied.




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


